Exhibit 1.1 CARDICA, INC. 14,251,368 Shares of Common Stock UNDERWRITING AGREEMENT March 15, 2013 Wedbush Securities Inc. One Bush Street, Suite 1700 San Francisco, California 94104 Ladies and Gentlemen: Cardica Inc., a Delaware corporation (the  Company ), proposes, subject to the terms and conditions stated herein, to issue and sell to Wedbush Securities Inc. (the  Underwriter ) an aggregate of 14,251,368 shares (the  Securities ) of its common stock, $0.001 par value per share (the  Common Stock ). The Company and the Underwriter hereby confirm their agreement with respect to the purchase and sale of the Securities as follows: Section 1. Representations, Warranties and Agreements of the Company. The Company hereby represents, warrants and covenants to the Underwriter as of the date hereof and as of the Closing Date (as defined below), as follows: (a) Registration Statement and Prospectus . (i) The Company has filed with the Securities and Exchange Commission (the  Commission ) a registration statement on Form S-3 (File No. 333-171197) under the Securities Act of 1933, as amended (the  Securities Act ), and the rules and regulations of the Commission thereunder, and such amendments thereto (including post-effective amendments) as may be required to the date of this Agreement. Such registration statement, as amended (including any post-effective amendments), has been declared effective by the Commission. The registration statement as of its most recent effective date, including the information (if any) deemed to be part of the registration statement at the time of effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act, is hereinafter referred to as the  Registration Statement , and the related base prospectus dated February 7, 2011, and filed as part of the Registration Statement, together with any amendments or supplements thereto as of the most recent effective date of the Registration Statement, is hereinafter referred to as the  Basic Prospectus
